Citation Nr: 0314198	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  00-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
vision disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from February 1980 to February 
1984.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which determined that new 
and material evidence had not been presented to reopen a 
claim for service connection for a vision disorder.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1984, the RO 
denied the veteran's claim of entitlement to service 
connection for refractive error.

2.  The evidence received since the RO's August 1984 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a vision disorder.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's August 1984 decision denying the veteran's claim for 
service connection for refractive error; the claim for a 
vision disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  For the reasons provided 
below, the Board finds that its consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 1998 rating decision that new and 
material evidence had not been presented to reopen the claim 
for service connection for a vision disorder.  That is the 
key issue in this case, and the rating decision, statement of 
the case (SOC), and the supplemental statements of the case 
(SSOC's) informed the appellant of the evidence needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate this claim and that VA has complied with its 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  The 
veteran was afforded a VA eye examination in June 2001, and 
the report includes an opinion pertinent to the claim.  In a 
letter from the Board, dated in January 2003, the veteran was 
informed of the VCAA, and of the types of evidence which may 
be probative of his claim.  In the letter, he was informed 
that, provided certain criteria were met, that VA would 
assist him in obtaining private records, employment records, 
or records from state or local government agencies.  He was 
notified that VA would obtain records from Federal agencies 
unless it became futile, or the requested records were 
determined not to exist.  See 38 C.F.R. § 3.159(c)(1-3) 
(2002).  He was told that it was ultimately his 
responsibility to ensure that these records were obtained.  
See 38 U.S.C.A. § 5107(a) (West 2002).  The RO requested that 
he identify the names of all holders of relevant records, as 
well as their addresses and the dates covered by such 
records.  However, there is no record of a reply that is 
responsive to this letter.  Given the foregoing, there is no 
issue as to whether VA has complied with its duty to notify 
the appellant of his duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  New and Material

The veteran essentially asserts that new and material 
evidence has been presented to reopen his claim of 
entitlement to service connection for a vision disorder.  He 
argues that his vision was damaged when a machine gun (M-60) 
exploded in his face during service.  

In August 1984, the RO denied the veteran's claim of 
entitlement to service connection for refractive error.  
There was no appeal, and this decision became final.  See 
38 U.S.C.A. § 7105(c).  

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.  

In November 1997, the veteran filed to reopen his claim.  In 
a rating decision, dated in March 1998, the RO denied the 
claim after determining that new and material evidence had 
not been submitted.  The veteran has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of this claim was the RO's 
decision dated in August 1984.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's August 1984 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The evidence of record at the time of the RO's August 1984 
decision included the veteran's service medical records, 
which showed that in February 1981, he received  treatment 
for complaints of blurred vision after powder from an M-60 
went off in his eyes.  On examination, both eyes were red and 
painful to touch.  His eyes were flushed and patches were 
applied.  In a follow-up treatment two days later, the eyes 
were observed to be within normal limits.  The veteran could 
read and distinguish objects.  There were no abrasions and 
the gross visual acuity was intact.  The impression was 
normal eyes.  In February 1982, he was treated for facial 
injuries sustained in a fight.  On examination, there was 
swelling and bruising to the right eye, and the eye was red.  
The assessment was injuries due to a fight.  The veteran's 
separation examination report, dated in December 1983, shows 
that his eyes, "ophthalmoscopic," pupils and ocular 
motility were clinically evaluated as normal.  Distant vision 
was 20/25, bilaterally, and near vision was 20/20 
bilaterally.  The "summary of defects and diagnoses" 
portion of the report noted "decreased vision," and the 
"recommendations" portion appear to note a recommendation 
for consultation with "optometry for refraction."  

As for the post-service evidence, it consisted of a VA 
examination report, dated in July 1984.  This report did not 
show any complaints of defective vision.  On examination, 
there were no abnormalities noted for the eyes.  

At the time of the RO's August 1984 denial of the claim, 
there was no competent evidence that the veteran currently 
had a vision disorder (other than refractive error), or that 
a vision disorder was related to his service.  

Evidence received since the RO's August 1984 decision 
includes VA outpatient treatment, hospital and examination 
reports, dated between 1984 and 2001.  The VA outpatient 
treatment reports include reports showing treatment for 
complaints of vision impairment and "watery eyes" on 
several occasions between 1997 and 1998.  The relevant 
diagnosis was refractive error.  These reports also show that 
glasses were prescribed in October 1998.  

This medical evidence was not of record at the time of the 
RO's August 1984 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material evidence.  
Specifically, none of this evidence shows that the veteran 
sustained a vision disorder during service.  In addition, 
none of this evidence contains a competent opinion showing 
that the veteran currently has a vision disorder that is 
related to his service.  In this regard, the only competent 
opinion of record is unfavorable to the veteran's claim.  
Specifically, a VA eye examination report, dated in June 
2001, shows that the diagnoses included pinguecula, OU (both 
eyes), refractive error, and "no sequela at present time as 
a result of referred explosion suffered during active duty."  
Finally, to the extent that the veteran may have defective 
visual acuity, under 38 C.F.R. § 3.303(c) (2002), congenital 
or developmental defects, to include refractive error of the 
eye, as such, are not diseases or injuries within the meaning 
of applicable legislation.  See also 38 C.F.R. § 4.9 (2002); 
Beno v. Principi, 3 Vet. App. 439 (1992).  Thus, the 
veteran's refractive error of the eyes may not be regarded as 
a disability and may not be service connected on the basis of 
incurrence or natural progress during service.  Accordingly, 
this evidence does not pertain to the evidentiary defects 
which were the basis for the RO's August 1984 decision.  The 
Board therefore finds that the submitted evidence does not 
bear directly and substantially upon the issue at hand, that 
this evidence is not probative of the issue at hand, and is 
not material.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The claim is therefore not reopened.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a vision disorder is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

